DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments (“REMARKS”) filed January 22, 2021 have been fully considered but they are now moot in view of a new ground of rejection.
Claims 1-20 are currently pending. Claims 1 and 11 were amended.

Re: B. Rejection under 35 U.S.C. § 112, Second Paragraph
Applicant argues on pg. 7 of the REMARKS that the amendments resolve the previous Office Action’s rejection under 112(b), or second paragraph. However, these arguments are now moot under a new ground of rejection. Specifically, the previous 112(b) rejection has been Claim Rejections - 35 USC § 112 below for further details.

Re: C. Claim Rejections under 35 U.S.C. § 103
Applicant argues on pg. 8 of the REMARKS that Brandwine does not disclose the “comparing” process as currently amended in claims 1 and 11. However, this argument is now moot in view of a new ground of rejection. See Claim Rejections - 35 USC § 103 for further details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 recite: “…recorded outgoing network traffic of the production application that was generated…” However, the claims fail recite a production production application”.
Independent claims 1 and 11 recite: “replaying recorded incoming network traffic to the clone application” and “recorded outgoing network traffic of the production application that was generated by the production application in response to the incoming network traffic”. Therefore, the limitations recite the clone application as the only entity receiving the “incoming network traffic”. However, it is unclear if the production application also receives the incoming network traffic to create the outgoing network traffic or if the outgoing network traffic is generated as a response to the clone application receiving the incoming network traffic (e.g. the outgoing network traffic is the output of some unknown input to the production application).
Independent claims 1 and 11 recite: “…when the clone application is restored to a particular point in time…” However, the context of this limitation is unclear. As generally understood by one having ordinary skill in the art, the “clone” is a copy of an application at a particular time. For example, see [0012] of the originally filed specifications: “That is, an environment and/or application may be cloned so as to later serve as a recovery point, in the event that a problem occurs with the environment or application from which the clone was made.” If the clone application itself is the snapshot (e.g. a restoration/recovery point) of an original application’s particular point of time, how is the clone capable of being “restored to a particular point in time”?
Independent claims 1 and 11 recite: “…the clone application will operate correctly…” However, the metes and bounds of what is considered “correctly” is not clearly defined. It is unclear what is considered correct in this case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (hereinafter, “Bailey”), US 2007/0180325 in view of Patterson et al. (hereinafter, “Patterson”), US 10,866,742.
As per claim 1: Bailey discloses: A method, comprising: bringing up a (a system under test (SUT) is isolated from the outside world, separate from a live production system [Bailey, ¶31]); replaying recorded incoming network traffic to the (an external world simulator (EWS) duplicates workload, or network traffic, incoming to the live production server to the SUT [Bailey, ¶¶29-30, 33]); obtaining a response of the (compensating for differences of output between the SUT and live production system and detecting divergences between the outputs for corresponding pairs of the SUT and the live production servers [Bailey, ¶29]; and validating the SUT response stream [Bailey, ¶33]), (detecting erroneous behavior [Bailey, ¶29]; Bailey is directed to improved ways of testing, debugging, and rewriting content delivery networks that are to be employed [Bailey, ¶¶10-11]).
Bailey does not disclose the SUT as a “clone” of the live production system. Furthermore, Bailey does not disclose “the validation determination indicates whether or not, when the production clone application is restored to a particular point in time associated with the clone application, the clone application will operate correctly”. However, these features are similar to a process of verifying snapshots, or clones, of a system. Patterson is directed to archiving a storage volume snapshots and enabling restoration of snapshot when required [Patterson, Abstract]. Therefore, Bailey in view of Patterson discloses: the validation determination indicates whether or not, when the production clone application is restored to a particular point in time associated with the clone application, the clone application will operate correctly (a validation module 308 is configured to verify the consistency (or integrity) of a snapshot prior to archiving or restoring the snapshot, such that the snapshot is ensured that the data is recorded as intended [Patterson, col. 24, lines 7-21]; herein, the SUT in Bailey would have been a snapshot of the live production system).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to enable snapshots of a live production system and validating said snapshots with the techniques of Bailey in using live data to verify operational consistency prior to archiving them for later backups. This modification would have added backup capabilities to the system of Bailey by utilizing snapshots of the live production systems to mitigate against data loss or system failures.

As per claim 2: Bailey in view of Patterson disclose all limitations of claim 1. Furthermore, Bailey in view of Patterson disclose: wherein the clone application is created by applying a cloning process to the production application (a snapshot is a record of the state of a storage volume at a particular point in time [Patterson, col. 1, lines 35-39]).

As per claim 3: Bailey in view of Patterson disclose all limitations of claim 1. Furthermore, Bailey in view of Patterson disclose: wherein the validation environment comprises a clone of a production environment in which the production application operates 

As per claim 4: Bailey in view of Patterson disclose all limitations of claim 1. Furthermore, Bailey in view of Patterson disclose: wherein the recorded incoming network traffic was generated by recording incoming network traffic to the production application (recording and replaying to the SUT at a later time [Bailey, ¶30]).

As per claim 5: Bailey in view of Patterson disclose all limitations of claim 1. Furthermore, Bailey in view of Patterson disclose: wherein part of the method is performed by a network traffic generator player-validator (the EWS captures, parses, validates, and replays network traffic [Bailey, ¶¶33, 36]).

As per claim 6: Bailey in view of Patterson disclose all limitations of claim 1. Furthermore, Bailey in view of Patterson disclose: wherein the recorded incoming network traffic to the clone application is replayed in the validation environment (the SUT is isolated from the world [Bailey, ¶30]).

As per claim 8: Bailey in view of Patterson disclose all limitations of claim 1. Furthermore, Bailey in view of Patterson disclose: wherein the clone application is validated notwithstanding one or more differences between the response of the clone application and the recorded outgoing network traffic of the production application (the EWS tests for “equivalent” output and the SUT response validation can be of varying degrees [Bailey, ¶33]).

As per claim 9: Bailey in view of Patterson disclose all limitations of claim 1. Furthermore, Bailey in view of Patterson disclose: wherein evaluation of the clone application is performed automatically and/or on an ongoing basis (the EWS monitors traffic for duplication [Bailey, ¶¶33, 36]).

As per claims 11-16, 18, and 19: Claims 11-16, 18, and 19 are different in overall scope from claims 1-6, 8, and 9 but recites substantially similar subject matter as claims 1-6, 8, and 9. Claims 11-16, 18, and 19 are directed to a non-transitory storage medium having computer-executable instructions corresponding to the method of claims 1-6, 8, and 9, respectively. Thus, the response provided above for claims 1-6, 8, and 9 are equally applicable to claims 11-16, 18, and 19, respectively.

	
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Patterson and in further view of Huang et al. (hereinafter, “Huang”), US 2012/0047492.
As per claim 7: Bailey in view of Patterson disclose all limitations of claim 1. Bailey in view of Patterson do not disclose the features of claim 7. However, Huang is directed to analogous art of observing real user traffic to be used in testing applications [Huang, ¶11]. Therefore, Bailey in view of Patterson and Huang disclose: wherein the recorded incoming network traffic to the clone application spans a time period "T" (network traffic is captured  and comprises less than all of the incoming network traffic received by the production application during the time period "T." (The EWS rewrites incoming client packets bound for a production server, such that testing can be properly performed as if the traffic were bound to the SUT [Bailey, ¶29]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a script, such as described in Huang, to capture a portion of live network traffic over a period of time to be replayed back to the SUT in Bailey. This would have enabled a more controlled manner of testing to record specific amounts of live traffic for validating a system.

As per claim 17: Claim 17 is different in overall scope from claim 7 but recites substantially similar subject matter as claim 7. Claim 17 is directed to a non-transitory storage medium having computer-executable instructions corresponding to the method of claim 7. Thus, the response provided above for claim 7 is equally applicable to claim 17.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Patterson, Huang, and in further view of Gaonkar et al. (hereinafter, “Gaonkar”), US 8,751,450.
As per claim 10: Bailey in view of Patterson disclose all limitations of claim 1. Bailey in view of Patterson do not disclose the features of claim 10. Huang is directed to analogous art of observing real user traffic to be used in testing applications [Huang, ¶11]. Additionally, Gaonkar wherein a volume of the recorded incoming network traffic is a function of one or both of (i) a permissible bandwidth allowed to be consumed for the movement of network traffic (a workload is a series of communications between a live server and a live client, wherein the workload is captured at the same data rate at which the packets arrive from the live network; bandwidth matching is also performed in the capture [Gaonkar, col. 2, line 40 – col. 3, line 3]), and (ii) an amount of production traffic that is needed to be replayed in order to adequately test whether or not the clone application is valid (a predetermined time period of capturing traffic is set [Huang, ¶15]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement various limits on how much live traffic is captured in the modified system of Bailey in view of Patterson, such as those discussed in Gaonkar and/or Huang. These limits would have been a design choice by the developer(s) of the modified system. For example, the amount of captured live network traffic required to provide sufficient testing would have been up to the developer and the designed requirements of the system.

As per claim 20: Claim 20 is different in overall scope from claim 10 but recites substantially similar subject matter as claim 10. Claim 20 is directed to a non-transitory storage medium having computer-executable instructions corresponding to the method of claim 10. Thus, the response provided above for claim 10 is equally applicable to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0114832: A snapshot of an operational data store is made verifiable using hash trees.
US 2013/0055026: A test target system contains a snapshot of a database from a production system, wherein captured network traffic is played back to the test target system.
US 2006/0101097: Replicated data is validated by creating a first snapshot to serve as a restoration point to any modifications done during validation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        4-09-2021